Name: Commission Regulation (EEC) No 2731/89 of 8 September 1989 amending Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production;  agricultural policy
 Date Published: nan

 9 . 9 . 89 Official Journal of the European Communities No L 263/ 13 COMMISSION REGULATION (EEC) No 2731/89 of 8 September 1989 amending Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as last amended by Regulation (EEC) No 573/89 (2), and in particular Article 6 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 1244/82, the following Article is inserted : 'Article la Except in cases of force majeure, applications provided for in Article 1 ( 1 ) lodged with the competent authority after the closing date laid down for lodging applications :  shall result in a reduction of 30 % in the premium where the time limit laid down is exceeded by no more than 10 working days,  shall not be admissible where they are lodged in excess of 10 working days after that closing date .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to applications lodged on and after 1 5 June 1989 . whereas Commission Regulation (EEC) No 1244/82 (3), as last amended by Regulation (EEC) No 1662/89 (4), stipulates in Article 1 ( 1 ) that applications for premiums must be lodged before a final date ; whereas in the case of non-respect of that date, the applications shall not be admissible : Whereas in the light of experience it seems appropriate to provide for a supplementary time limit in which applications are still admissible, accompanied, however, by a reduction in the premium amount for those late applications ; whereas applications lodged after the expiration of the supplementary time limit shall not be admissible : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done _at Brussels, 8 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 140, 5 . 6 . 1980, p. 1 . (2) OJ No L 63, 7 . 3 . 1989 , p. 3 . (') OJ No L 143, 20 . 5 . 1982, p. 20 . (4) OJ No L 163, 14. 6 . 1989, p. 11 .